MARSHALL, C. J.
Where a will is signed by the testator and certain words appear below the signature and it is claimed by the proponents of the will that the words following the signature are without meaning, are not dispositive and have no relation to the dispositive provisions of the will which precede the signature and where such will has been duly probated and upon a contest of such will the order of probate and the will are offered in evidence a prima facie case is made and the proponents of the will are entitled to offer competent “other evidence” and the cause must be submitted to the jury under proper instructions 'for its determination whether the signature is at the end of such will.
Judgment reversed.
Day, Allen and Conn, JJ., concur.